Citation Nr: 0328667	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-13946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
2000 for service connection and a 20 percent rating for right 
knee instability.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which, in part, granted service 
connection and a 10 percent rating for right knee arthritis 
effective from August 2, 1996, and granted service connection 
and a 20 percent rating for right knee instability effective 
from June 13, 2000.  The veteran appeals for an effective 
date earlier than June 13, 2000 for service connection and a 
20 percent rating for right knee instability.  The June 2001 
RO decision also denied a claim for a TDIU rating, and the 
veteran appeals that determination as well.  He testified at 
an RO hearing in January 2002.


FINDINGS OF FACT

1.  On August 2, 1996, the RO received the veteran's 
application to reopen a previously denied claim for service 
connection for a right knee disability.  The RO subsequently 
reopened the claim and granted service connection and a 10 
percent rating for right knee arthritis effective from August 
2, 1996, and separately granted service connection and a 20 
percent rating for right knee instability effective from June 
13, 2000.  The amount of right knee instability which was 
found on VA examination on June 13, 2000 had persisted since 
the filing of the reopened claim for service connection on 
August 2, 1996.  

2.  The veteran's only established service-connected 
conditions are right knee arthritis (rated 10 percent) and 
right knee instability (rating 20 percent); the combined 
rating is 30 percent.  This does not meet the percentage 
requirements for consideration of a TDIU rating on a 
schedular basis, and the case does not involve an exceptional 
or unusual disability picture as would warrant the Board 
referring the case for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of August 2, 
1996, for service connection and a 20 percent rating for 
right knee instability, are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence and the statement 
of the case, the veteran has been informed of the evidence 
necessary to substantiate his claims, and of his and the VA's 
mutual responsibilities for providing evidence.  Identified 
medical and other records have been obtained to the extent 
possible.  The Social Security Administration (SSA) has 
reported that the veteran's SSA disability records have been 
destroyed.  VA examinations have been provided.  Recent 
letters from the veteran indicate he wants the Board to enter 
a decision in his case without further delay.  The Board 
finds that the notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

A.  Entitlement to an effective date earlier than June 13, 
2000 for 
service connection and a 20 percent rating for right knee 
instability.

The effective date of service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  In an initial grant of 
service connection, different percentage ratings may be 
assigned for different periods of time, based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet.App. 119 (1999).

A May 1961 RO decision denied service connection for a knee 
disability, and that decision became final when it was not 
appealed.  38 U.S.C.A. § 7105.  On August 2, 1996, the RO 
received an application to reopen the claim for service 
connection for a right knee disability.  [The veteran signed 
and dated this claim (on VA Form 21-4138) with the date of 
July 29, 1996, and the first legible mailroom date stamp is 
on the back of the form, indicating receipt of the claim at 
the RO on August 2, 1996.]  The RO subsequently reopened the 
claim based on new and material evidence (38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156), and the RO then granted service 
connection.  

In granting service connection for a right knee condition, 
the RO granted separate service connection and ratings for 
right knee arthritis with limitation of motion, and for right 
knee instability.  Such separate ratings for a knee condition 
are permitted by precedent opinions of the VA's General 
Counsel.  VAOPGCPREC 9-98 and 23-97.  More specifically, the 
RO granted service connection and a 10 percent rating for 
right knee arthritis effective from August 2, 1996 (the date 
of the application to reopen the claim for service 
connection), and granted service connection and a 20 percent 
rating for right knee instability effective from June 13, 
2000 (the date of one of the VA examinations which has been 
provided).  

The veteran maintains that service connection and a 20 
percent rating for right knee instability should be effective 
from August 2, 1996 (i.e., the same effective date as the RO 
used for service connection and a 10 percent rating for right 
knee arthritis).  The Board notes that the 20 percent rating 
which was assigned for the right knee instability represents 
moderate instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The RO has stated that instability of the right knee 
was not evident at an October 1996 VA examination after the 
reopened claim was filed, that instability was first evident 
at a later VA examination on June 13, 2000, and therefore 
there was no entitlement to service connection and a 
compensable rating for right knee instability prior to June 
13, 2000.

However, as noted by the veteran and his representative at an 
RO hearing on appeal, since at least the time of the August 
2, 1996 reopened claim, the veteran has had to use a brace on 
his right knee due to instability.  Indeed, the VA medical 
records show issuance and use of the right knee brace from at 
least August 2, 1996.  Applying the benefit-of-the-doubt rule 
of 38 U.S.C.A. § 5107(b), the Board finds that there has been 
moderate right knee instability continuously since the 
reopened claim for service connection was filed on August 2, 
1996, and thus from that date service connection and a 
continuous 20 percent rating under Code 5257 is warranted.

In sum, the criteria for an earlier effective date of August 
2, 1996, for service connection and a 20 percent rating for 
right knee instability, is granted.  The Board notes that 
this is the same effective date as that which the RO assigned 
for service connection and a 10 percent rating for right knee 
arthritis.  Therefore, the combined rating for both service-
connected knee conditions (38 C.F.R. § 4.25) is 30 percent 
effective from August 2, 1996. 

B.  TDIU rating

The veteran also claims a TDIU rating due to service-
connected disability.

Total disability ratings for compensation based on individual 
unemployability (i.e., a TDIU rating) may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet.App. 1 (2001).

The effects of advancing age and of non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating based on service-connected disability.  38 C.F.R. 
§ 4.19.

The veteran is only service-connected for right knee 
arthritis (rated 10 percent) and right knee instability (20 
percent); the combined compensation rating is 30 percent.  
This does not meet the percentage requirements for 
consideration of a TDIU rating on a schedular basis.  

The evidence shows that the veteran has not worked for a 
number of years, and in fact was awarded SSA disability 
benefits, but the credible evidence does not suggest that 
service-connected right knee problems (to the exclusion of 
other ailments) are the source of the veteran's 
unemployability.  Indeed, the veteran seems to suggest that 
his other health problems are a major part of why he is not 
working, but that they should be service connected.  The 
Board advises that veteran that if he wishes to file claims 
or apply to reopen previously denied claims for service 
connection, he must do so through the RO.  At present he has 
a long list of non-service-connected ailments, such as heart 
and other cardiovascular disease, prostate cancer, diabetes 
mellitus, a lung disorder, a thyroid disorder, arthritis of 
multiple joints other than the right knee, and several other 
conditions.  It appears from the evidence that the non-
service-connected disabilities are the source of the 
veteran's inability to work.  The medical evidence does not 
suggest that the service-connected knee problems alone are 
responsible for unemployability, and thus the Board sees no 
basis for referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of a TDIU 
rating on an extraschedular basis.

In sum, the criteria for a TDIU rating are not met.  As the 
preponderance of the evidence is against the TDIU claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).





ORDER

An earlier effective date of August 2, 1996, for service 
connection and a 20 percent rating for right knee 
instability, is granted.

A TDIU rating is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



